UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7612



BRYCE M. TULLER,

                                                 Plaintiff - Appellant,

          versus

D. BRAXTON; J. ARMENTROUT;       R.   FOWLER;   L.
HUFFMAN; R. ANGELONE,

                                                Defendants - Appellees,

          and

UNNAMED DEFENDANTS,

                                                             Defendant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-02-1297-7)


Submitted:   April 20, 2005                 Decided:    April 28, 2005


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryce M. Tuller, Appellant Pro Se. Richard Carson Vorhis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bryce    M.   Tuller   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.          See Tuller v.

Braxton, No. CA-02-1297-7 (W.D. Va. filed Sept. 17, 2004; entered

Sept. 22, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -